        Case 1:19-cv-03224-RJL Document 37 Filed 11/11/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                                   )
CHARLES M. KUPPERMAN,                              )
                                                   )
                    Plaintiff,                     )
                                                   )
JOHN MICHAEL MULVANEY,                             )
                                                   )
                    Proposed Intervenor-Plaintiff, )
                                                   )
        v.                                         ) Civil Action No. 1:19-cv-03224-RJL
                                                   )
UNITED STATES HOUSE OF                             )
REPRESENTATIVES,                                   )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE DONALD J. TRUMP,                     )
in his official capacity as President of the       )
United States,                                     )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE NANCY PELOSI,                        )
in her official capacity as Speaker of the         )
United States House of Representatives,            )
                                                   )
                    Defendant,                     )
                                                   )
THE HOUSE PERMANENT SELECT                         )
COMMITTEE ON INTELLIGENCE,                         )
                                                   )
                    Proposed Defendant,            )
                                                   )
THE HONORABLE ADAM B. SCHIFF,                      )
in his official capacity as Chairman of the        )
House Permanent Select Committee                   )
on Intelligence,                                   )
                                                   )
                    Defendant,                     )
                                                   )
          Case 1:19-cv-03224-RJL Document 37 Filed 11/11/19 Page 2 of 3



THE HOUSE COMMITTEE ON FOREIGN                  )
AFFAIRS,                                        )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE ELIOT L. ENGEL,                   )
in his official capacity as Chairman of the     )
House Committee on Foreign Affairs,             )
                                                )
                    Defendant,                  )
                                                )
THE HOUSE COMMITTEE ON OVERSIGHT                )
AND REFORM,                                     )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE CAROLYN B. MALONEY, )
in her official capacity as Acting Chair of the )
House Committee on Oversight and Reform,        )
                                                )
                    Defendant.                  )
__________________________________________)

                                NOTICE OF WITHDRAWAL

        John Michael Mulvaney, through undersigned counsel, hereby notices the withdrawal of

his Motion to Intervene (Nov. 8, 2019) (ECF No. 26) and his intent to refile Exhibit 3 to that

motion in the manner discussed on this evening’s telephone conference, as a separate related

case.



                                                     Respectfully submitted,


DATED: November 11, 2019                             /s/ William Pittard
                                                     William Pittard (DC Bar No. 482949)
                                                     Christopher C. Muha (DC Bar No. 987116)
                                                     KAISERDILLON PLLC
                                                     1099 14th Street NW – 8th Floor West
                                                     Washington, DC 20005
                                                     T: (202) 640-2850
                                                     F: (202) 280-1034



                                               -2-
Case 1:19-cv-03224-RJL Document 37 Filed 11/11/19 Page 3 of 3



                                   wpittard@kaiserdillon.com
                                   cmuha@kaiserdillon.com

                                   Attorneys for John Michael Mulvaney




                             -3-
